United States District Court Eastern District of Pennsylvania               Page 4 of 5
            Case 2:19-cv-05088-GJP Document 22-1 Filed 03/19/21 Page 1 of 2


 09/02/2020             PLEADING #10, #11 MAILED TO PRO SE (JL ) (Entered: 09/02/2020)
 10/08/2020        12 AMENDED COMPLAINT WITH CERTIFICATE OF SERVICE against
                      CITY OF PHILADELPHIA, filed by ABRAHAM ITUAH.(jaa, ) (Entered:
                      10/13/2020)
 10/20/2020        13 AFFIDAVIT of Service by ABRAHAM ITUAH (JL ) (Entered: 10/21/2020)
 10/27/2020        14 MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM filed by
                      JOSEPH CARROL, CITY OF PHILADELPHIA, BRENDAN J. PHILBIN,
                      POLICE DEPARTMENT, CARMEN SANCHEZ, ROSLYN SPELLE,
                      ZACHARY STRASSBURGER, JAMES ZWOLAK.with Proposed Order,
                      Memorandum of Law, and Certificate of Service. (Attachments: # 1 Exhibit
                      1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7
                      Exhibit 7, # 8 Exhibit 8, # 9 Exhibit 9, # 10 Exhibit 10)(PFAUTZ,
                      MICHAEL) (Entered: 10/27/2020)
 11/17/2020        15 ORDER THAT PLAINTIFF ABRAHAM ITUAH SHALL RESPOND TO
                      DEFENDANTS' MOTION TO DISMISS ON OR BEFORE 11/30/20.
                      SIGNED BY HONORABLE GERALD J. PAPPERT ON 11/17/20. 11/17/20
                      ENTERED AND COPIES NOT MAILED TO PRO SE; E-MAILED.(amas, )
                      (Entered: 11/17/2020)
 11/17/2020             MAILED OUT ORDER ENTRY #15 TO PLAINTIFF ON 11/16/20. (jaa, )
                        (Entered: 11/17/2020)
 12/01/2020        16 PLAINTIFF'S RESPONSE TO THE CITY OF PHILADELPHIA MOTION
                      TO DISMISS AMENDED COMPLAINT, WITH CERTIFICATE OF
                      SERVICE, FILED BY ABRAHAM ITUAH. (NO ENVELOPE
                      ATTACHED) (Attachments: # 1 Exhibit, # 2 Exhibit)(amas, ) (Entered:
                      12/02/2020)
 12/29/2020        17 MEMORANDUM. SIGNED BY HONORABLE GERALD J. PAPPERT ON
                      12/29/20. 12/29/20 ENTERED AND COPIES NOT MAILED TO PRO SE;
                      E-MAILED.(amas, ) (Entered: 12/29/2020)
 12/29/2020        18 MEMORANDUM ORDER THAT DEFENDANTS' MOTION TO DISMISS
                      (DOC. NO. 14 ) IS GRANTED AS OUTLINED HEREIN. ITUAH MAY
                      AMEND HIS AMENDED COMPLAINT ON OR BEFORE 2/1/21. SIGNED
                      BY HONORABLE GERALD J. PAPPERT ON 12/29/20. 12/29/20
                      ENTERED AND COPIES NOT MAILED TO PRO SE; E-MAILED.(amas, )
                      (Entered: 12/29/2020)
 12/29/2020             COPY OF DOC. NOS. 17 AND 18 HAVE BEEN MAILED TO PRO SE,
                        ITUAH. (bw, ) (Entered: 12/29/2020)
 01/22/2021        19 NOTICE OF APPEAL as to 18 Order (Memorandum and/or Opinion), by
                      ABRAHAM ITUAH. RETURNED INTIAL PAYMENT DUE TO NOT
                      RIGHT AMOUNT. LETTER WAS SENT TO PLAINTIFF SAYING THE
                      CORRECT FEE FOR NOTICE OF APPEAL. Copies to Judge, Clerk USCA,
                      Appeals Clerk and (jaa, ) (Entered: 02/04/2021)
 02/04/2021        20




https://ecf.paed.circ3.dcn/cgi-bin/DktRpt.pl?976074804985443-L_1_0-1                           3/19/2021
United States District Court Eastern District of Pennsylvania               Page 5 of 5
            Case 2:19-cv-05088-GJP Document 22-1 Filed 03/19/21 Page 2 of 2


                       NOTICE of Docketing Record on Appeal from USCA re 19 Notice of
                       Appeal, filed by ABRAHAM ITUAH. USCA Case Number 21-1213 (ke, )
                       (Entered: 02/04/2021)
 03/16/2021            Filing fee: $ 505, receipt number PPE225358 (sbt, ) (Entered: 03/17/2021)




https://ecf.paed.circ3.dcn/cgi-bin/DktRpt.pl?976074804985443-L_1_0-1                       3/19/2021
